Citation Nr: 0934120	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-11 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service from April 1943 to 
December 1945.  He died in January 2002.  The appellant is 
the widow of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Buffalo, New York.        

The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2009.  A copy of the 
transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 2002 decision, the RO denied the appellant's 
claim for service connection for the cause of the Veteran's 
death.  By an October 2002 decision, the RO continued to deny 
the appellant's claim for service connection for the cause of 
the Veteran's death.  The appellant was notified of both of 
the aforementioned decisions and of her appellate rights, but 
she did not file an appeal with respect to either decision.   

2.  In November 2006, the appellant filed an application to 
reopen her claim for service connection for the cause of the 
veteran's death.

3.  The evidence received since the unappealed April and 
October 2002 decisions, when considered by itself, or in the 
context of the entire record, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for the cause of the Veteran's death, and 
it does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The April and October 2002 decisions that denied the 
appellant's claim for service connection for the cause of the 
Veteran's death are final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104, 20.1103 (2008).       

2.  Because the evidence received since the April and October 
2002 decisions is not new and material, the claim for service 
connection for the cause of the Veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104, 3.156(a) (2008).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.



Duty to Notify

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2007 letter sent to the appellant by the RO adequately 
apprised her of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

During the pendency of the appellant's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in May 2007 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
That is, the appellant received notice of the evidence needed 
to substantiate her claim, the avenues by which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  See 
Beverly, 19 Vet. App. at 403; see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  In addition, in a December 2007 
letter, the appellant was informed about how VA determines 
effective dates and disability ratings, as required by 
Dingess.  

The Board also notes that in the May 2007 notification 
letter, the RO informed the appellant of the requirement of 
submitting new and material evidence to reopen a previously 
denied claim, and the RO defined what "new and material" 
evidence was.  The notification letter also included 
affirmative statements of the evidence, not previously of 
record, needed to reopen her claim.  Specifically, in regard 
to the appellant's application to reopen her claim for 
service connection for the cause of the Veteran's death, the 
letter informed her that her claim was previously denied 
because the cause of the Veteran's death was not incurred or 
caused by his service.  The appellant was informed that the 
evidence she submitted had to relate to that fact.  
Accordingly, the Board determines that the May 2007 letter 
satisfied the Kent requirements by apprising the appellant of 
both the new and material evidence standard as well as the 
information required to substantiate her entitlement to the 
underlying claim.  Kent, 20 Vet. App. at 9.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the appellant prior to the 
November 2007 RO decision that is the subject of this appeal 
in its May 2007 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.        

With respect to the Dingess requirements, the appellant was 
provided with notice of the laws and regulations governing 
ratings and effective dates in a December 2007 letter, but 
such notice was post-decisional.  See Pelegrini, supra.  
Despite this timing deficiency, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the Board's determination that the 
appellant has failed to submit new and material evidence 
renders moot any question about an applicable rating and 
effective date.  

The appellant has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, she has been provided a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.


Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim"").  This duty includes 
assisting the appellant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

As noted above, the RO, in its May 2007 letter, informed the 
appellant about VA's duty to assist her in obtaining relevant 
records.  As to any duty to provide a medical opinion, 
according to 38 C.F.R. § 3.159(c)(4)(iii), the duty to 
provide a medical opinion in a claim to reopen a finally 
adjudicated issue, as in this case, applies "only if new and 
material evidence is presented or secured."  38 C.F.R. 
§ 3.159(c)(4)(iii).  Because the Board has determined that 
the appellant has not presented new and material evidence to 
reopen the claim, the RO had no duty to provide a medical 
opinion.   

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).







II.  Legal Criteria

Service Connection, General

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including malignant tumors, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service Connection, Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. § 
3.312(b).  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c).

New and Material Evidence

If an appellant does not file a substantive appeal to an RO 
decision within the applicable time period prescribed in 38 
C.F.R. § 20.302(b), such a decision becomes final pursuant to 
38 C.F.R. § 20.1103.  See also 38 U.S.C.A. § 7105.  38 
U.S.C.A. § 5108, however, provides an exception to the rule 
of finality by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Board notes that the appellant filed her November 2006 
claim that is the subject of this appeal after August 29, 
2001, the effective date of the current version of 38 C.F.R. 
§ 3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.

38 C.F.R. § 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."   
Fortuck, 17 Vet. App. at 179.

If the Board determines that the appellant has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
a veteran has presented new and material evidence, the Board 
"must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").


III.  Analysis

The appellant's original claim of entitlement to service 
connection for the cause of the Veteran's death was denied by 
the RO in an April 2002 rating action.  At that time, the RO 
stated that the Veteran's death certificate showed that he 
had died in January 2002, with the cause of his death shown 
as colon cancer.  A condition contributing to his death but 
not related to the cause of death was shown as prostate 
cancer.  According to the RO, a review of the claims file did 
not contain any evidence to support a finding that the 
Veteran's colon cancer was incurred in service or manifested 
to a compensable degree within one year following his 
separation from the military.  The Veteran's service 
treatment records were negative for any complaints or 
findings of colon cancer.  In addition, the first evidence of 
a diagnosis of colon cancer was in 2001, over 55 years after 
the Veteran's discharge from the military.  Inpatient 
treatment records from the VA Medical Center (VAMC) in 
Buffalo showed that the Veteran was hospitalized from 
December 2001 until his death in January 2002.  Upon 
admission, it was noted that the Veteran was status post 
colon resection for cancer of the cecum one month prior to 
admission.  It was also reported that he had been treated for 
prostate cancer one year earlier.  The VAMC inpatient 
treatment records showed that the Veteran received treatment 
for his colon cancer until his death.  

The RO noted that during the Veteran's lifetime, service 
connection was not established for any disability.  At the 
time of his death, the Veteran was in receipt of pension 
benefits for non-service-connected disabilities.  Thus, the 
RO concluded that service connection for the cause of the 
Veteran's death was denied because the evidence failed to 
show that it was related to his period of military service.  
The appellant was provided notice of the decision and of her 
appellate rights.  
By an October 2002 rating action, the RO continued to deny 
the appellant's claim for service connection for the cause of 
the Veteran's death.  The appellant was provided notice of 
the decision and her appellate rights.  She did not file a 
timely appeal with respect to either rating decision.  
Accordingly, the Board determines that the April and October 
2002 rating decisions are "final" decisions within the 
meaning of 38 U.S.C.A. § 7105(c).  The Board, therefore, 
lacks jurisdiction to entertain the appellant's claim for 
service connection for the cause of the Veteran's death 
unless, pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a), she supplies new and material evidence with 
respect to the claim that had been previously and finally 
disallowed in April and October 2002.  Therefore, the Board 
must examine the evidence received after the October 2002 RO 
decision to ascertain whether the appellant's claim may be 
reopened.        

In November 2008, the appellant submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to the VA, 
and indicated that the Veteran had received treatment at the 
Buffalo VAMC.  However, the Board notes that at the time of 
the October 2002 rating action, the RO had already received 
the Buffalo VAMC inpatient treatment records, which showed 
that the Veteran was hospitalized for his colon cancer in 
December 2001 and remained hospitalized until his death in 
January 2002.  Thus, the Buffalo VAMC outpatient treatment 
records, dated from December 2001 to January 2002, are not 
"new" in that they were of record at the time of the RO's 
denial in October 2002.   

The only "new" evidence that the appellant has presented 
since the October 2002 RO decision is her testimony from the 
June 2009 Travel Board hearing.  However, while the 
transcript of the Travel Board hearing is obviously new to 
the record, the transcript only contains lay statements by 
the appellant that merely reiterate her contention that the 
cause of the Veteran's death, colon cancer, was related to 
his period of active service.  Such statements do not qualify 
as material evidence because, as a layperson, the appellant 
is not competent to provide a medical opinion about causation 
or a service-illness link.  Epps v. Brown, 9 Vet. App. 341, 
344 (1996); Espiritu, 2 Vet. App. at 492, 494-95.  That is, 
while the appellant is certainly competent to testify as to 
any symptoms she observed the Veteran experience at any time, 
without any indication in the record that she has the 
relevant medical training, she is not competent to offer an 
opinion on whether an etiological relationship exists between 
the Veteran's death and active service.  As a result, her 
assertions are not material to the critical issue in this 
case of establishing a service-disability link, which would 
constitute new and material evidence to reopen the claim.         

The record continues to show that the Veteran died from colon 
cancer decades after service and there continues to be no 
competent medical evidence of a nexus between his fatal colon 
cancer and service.  In light of the foregoing, the appellant 
has not met the requirements for reopening of a claim for 
entitlement to service connection for the cause of the 
Veteran's death, and this application to reopen the claim 
must be denied.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt.  However, until 
the appellant meets his threshold burden of submitting new 
and material evidence in order to reopen her claim, the 
benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

As new and material evidence has not been received, the 
appellant's application to reopen the claim for service 
connection for the cause of the Veteran's death is denied.   


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


